COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00012-CR


STEVEN BRENT WILSON                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                     STATE


                                    ----------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      In two issues, Appellant Steven Brent Wilson appeals the judgment

revoking his community supervision. We will affirm.

      Pursuant to a plea agreement, Wilson pleaded guilty to felony DWI and

was placed on five years’ community supervision. Wilson lived in Texas when he

committed the DWI in September 2005, but he was not convicted until October



      1
      See Tex. R. App. P. 47.4.
2009 because he left Texas and moved to Colorado sometime in late 2005 or in

2006, where he lived for approximately four years. 2

      In September 2010, the State filed a motion to revoke Wilson’s community

supervision, alleging that he had violated several terms and conditions of his

community supervision. At a hearing on the motion, Wilson testified that he was

living in Colorado when he was convicted of felony DWI and placed on

community supervision in October 2009 and that he returned to Colorado after

being placed on community supervision. Rhett Wallace, the officer responsible

for handling transferred community supervision cases, testified that community

supervision cases may be transferred from Texas to another state pursuant to an

interstate compact and that Colorado accepted Wilson’s case in March 2010,

approximately five months after his conviction. But according to Wallace, when a

case is transferred, the individual on community supervision is usually required to

remain in the state of conviction until the other state approves the transfer, and

the individual is not relieved of his or her community supervision duties while the

approval of the transfer is pending.        Wallace testified that Wilson was no

exception to these rules; he was supposed to be living in Texas, not Colorado,

when the transfer of his community supervision was pending, and he failed to

comply with conditions of his community supervision.



      2
      Wilson acknowledged that a warrant for his arrest issued during his
absence from Texas.


                                        2
      Wilson agreed that he failed to comply with multiple terms and conditions

of his community supervision, but he testified that he had informed the probation

office that he lived in Colorado, that he had reported to a probation officer in

Colorado, and that he had paid fees and attended several classes in Colorado in

an attempt to comply with the terms and conditions of his community supervision.

The trial court found true several of the State’s allegations, revoked Wilson’s

community supervision, and sentenced him to five years’ confinement.

      In his first issue, Wilson argues that the trial court deprived him of his right

to procedural due process as guaranteed by the state and federal constitutions

because he was not allowed adequate time to perform the requirements of his

community supervision once his case was transferred to Colorado. In his second

issue, Wilson argues that the trial court deprived him of his right to procedural

due process because he complied with the requests of the Colorado probation

officer and because Colorado did not provide ―the exact classes requested of him

by his probation order.‖ The State responds that Wilson failed to preserve both

issues for appellate review. We agree.

      To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds

for the desired ruling if they are not apparent from the context of the request,

objection, or motion. Tex. R. App. P. 33.1(a)(1); Layton v. State, 280 S.W.3d
235, 238–39 (Tex. Crim. App. 2009). A general or imprecise objection may be

sufficient to preserve error for appeal, but only if the legal basis for the objection


                                          3
is obvious to the court and to opposing counsel. Buchanan v. State, 207 S.W.3d
772, 775 (Tex. Crim. App. 2006). Further, the trial court must have ruled on the

request, objection, or motion, either expressly or implicitly, or the complaining

party must have objected to the trial court’s refusal to rule. Tex. R. App. P.

33.1(a)(2); Mendez v. State, 138 S.W.3d 334, 341 (Tex. Crim. App. 2004). It is

well established that constitutional rights, including the right to due process and

due course of law, may be forfeited by failing to make a proper request,

objection, or motion in the trial court. See Broxton v. State, 909 S.W.2d 912, 918

(Tex. Crim. App. 1995); Smith v. State, 721 S.W.2d 844, 855 (Tex. Crim. App.

1986); Rogers v. State, 640 S.W.2d 248, 264–65 (Tex. Crim. App. [Panel Op.]

1982) (holding in opinion on State’s second motion for rehearing that appellant

failed to preserve due process argument).

      We have reviewed the entire record. At no point during the revocation

hearing did Wilson assert any objection on due process grounds, nor did he file a

motion for new trial or other motion complaining of a due process violation.

Wilson did contend during closing arguments that it would not be ―fair‖ to revoke

his community supervision due to violations that occurred before he was

assigned a community supervision officer in Colorado. However, notwithstanding

that this argument does not comport with his arguments on appeal, to the extent

that this could be construed as a general objection, there is nothing in the record

to show that the trial court understood that Wilson was complaining of a due

process violation, and Wilson did not obtain a ruling. See Buchanan, 207 S.W.3d
4
at 775; Miles v. State, 312 S.W.3d 909, 911 (Tex. App.—Houston [1st Dist.]

2010, pet. ref’d) (holding that appellant’s general objection failed to preserve

issue for review). Accordingly, we hold that Wilson failed to preserve his first and

second issues for appellate review. We overrule Wilson’s two issues and affirm

the trial court’s judgment revoking his community supervision.




                                                   BILL MEIER
                                                   JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 13, 2011




                                         5